SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F /A Amendment No. 1 (Mark One) REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THESECURITIES EXCHANGE ACT OF 1934 [Fee Required] X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 [Fee Required] For the Fiscal Year Ended December 31, 2006 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 [No Fee Required] For the transition period from to . Commission File No. 0-25108 IWI HOLDING LIMITED (Exact Name of Registrant as Specified in Its Charter) British Virgin Islands (Jurisdiction of Incorporation or Organization) P.O. Box 3340, Dawson Building, Road Town, Tortola, British Virgin Islands Address of Principal Executive Offices Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class None Name of Each Exchange on Which Registered None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) As of May 10, 2007 the Registrant had outstanding 2,554,700 shares of Common Stock and 3,644,880 shares of Preferred Stock. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve (12) months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past ninety (90) days. Yes XNo Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 Item 18X TABLE OF CONTENTS PART I Page ITEM1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 3 ITEM2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM3. KEY INFORMATION 3 ITEM4. INFORMATION ON THE COMPANY 4 ITEM5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 7 ITEM6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 10 ITEM7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 12 ITEM8. SELECTED CONSOLIDATED FINANCIAL DATA 14 ITEM9. THE OFFER AND LISTING 14 ITEM 10. ADDITIONAL INFORMATION 15 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT THE MARKET 15 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 16 PART II ITEM 13.DEFAULTS DIVIDEND ARREARAGES AND DELINQUENCIES 16 ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 16 ITEM 15.CONTROLS AND PROCEDURES 16 ITEM 16A.AUDIT COMMITTEE FINANCIAL EXPERT 17 ITEM 16B.CODE OF ETHICS 17 ITEM 16C.PRINCIPAL ACCOUNTANT FEES AND SERVICES 17 PART III ITEM 17.FINANCIAL STATEMENTS 17 ITEM 18.FINANCIAL STATEMENTS 17 ITEM 19.EXHIBITS 18 SIGNATURES 18 CERTIFICATION 19-21 PART I ITEM 1.
